                Case 19-11739-LSS        Doc 332     Filed 09/27/19     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

       In re:                              )
                                           )               CHAPTER 11
       iPic-Gold Class Entertainment, LLC, )
       et al.,                             )
                                           )               Case No. 19-11739 (LSS)
                                           )
               Debtors.                    )               (Jointly Administered)
       ____________________________________)

          LIMITED OBJECTION OF SIMON PROPERTY GROUP, INC.
     TO DEBTORS’ NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT
     OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       Simon Property Group, Inc., on behalf of itself and its affiliated entity, THE DOMAIN

MALL II, LLC, a Delaware limited liability company (“Simon” or “Landlord”), by and through

its counsel, Ronald M. Tucker and the Law Office of Susan E. Kaufman, LLC by Susan E.

Kaufman, hereby files its Limited Objection to Debtors’ Notice of Proposed Assumption and

Assignment of Designated Executory Contracts and Unexpired Leases (“Limited Objection”).

                                             BACKGROUND

       1.       This is a contested matter pursuant to Bankruptcy Rules 6006(b) and 9014.

       2.       Jurisdiction is based upon 28 U.S.C. §1334.

       3.       This is a core proceeding within the meaning of 28 U.S.C. §157(b).

       4.       On August 5, 2019 (“Petition Date”), the above-captioned debtors (the “Debtors”)

filed their petition for relief under Chapter 11 of the United States Bankruptcy Code.

       5.       As of the Petition Date, the Debtors are the lessee under a lease of non-residential

real property located at The Domain in Austin, Texas (“Lease”) with the Landlord.

       6.       On September 16, 2019, the Debtors filed the Notice of Proposed Assumption and

Assignment of Designated Executory Contracts and Unexpired Leases (Docket No. 282), which
                Case 19-11739-LSS             Doc 332        Filed 09/27/19        Page 2 of 3




lists, as item number 257, the Debtors’ proposed cure amount of $34,278.89 for the Lease

(“Proposed Cure Amount”).

        7.        Simon objects to the Proposed Cure Amount because it is inaccurate. Simon

hereby asserts that the correct amount required to cure the Lease is $36,778.89, which amount is

detailed on Exhibit “A” attached hereto and incorporated herein by reference.

                                                     OBJECTION

        8.       Pursuant to 11 U.S.C. § 365(b)(1)(A):

                 If there has been a default in an executory contract or unexpired lease of the
                 debtor, the trustee may not assume such contract or lease unless, at the time
                 of assumption of such contract or lease, the trustee –

                 (A) cures, or provides adequate assurance that the trustee will promptly
                     cure, such default. . .;
                 (B) compensates, or provides adequate assurance that the trustee will
                     promptly compensate, a party other than the debtor to such contract or
                     lease, for any actual pecuniary loss to such party resulting from such
                     default. . ..

        9.       Simon disagrees with the Proposed Cure Amount because: (i) the Debtors are in

default of their monetary obligation under the Lease; (ii) the Notice fails to compensate Landlord

for any actual pecuniary loss resulting from the default and/or bankruptcy filing; or (iii) both.

        10.      Further, Section 365(b)(1)(B) provides for compensation to a landlord for sums

incurred doing for attorneys’ fees in connection with the bankruptcy case.1 The Proposed Cure

Amount fails to include such compensation to Simon. Simon requests $2,500.00 as reasonable

attorneys’ fees associated with the bankruptcy and possible assumption of the Lease.




1
 See In re: F&N Acquisition Corp., 152 B.R. 304 (W.D. Wash. 1993); In re: Westworld Community Healthcare,
Inc., 95 B.R. 730 (C.D. Cal. 1989); In re: Ryan’s Suns, Inc., 25 Bankr. Ct. Dec. 649 (W.D.Md. 1994); and In re:
Child World, Inc., 161 B.R. 349 (S.D.N.Y. 1993) (Section 365(b)(1)(B) allows for recovery of attorneys’ fees based
upon the language of the lease.)
              Case 19-11739-LSS          Doc 332      Filed 09/27/19     Page 3 of 3




       11.     Simon also objects, in part, to the assumption of the Lease because Debtors must

take this Lease subject to any charges accrued, but not yet billed, including, but not limited to,

common area maintenance, real estate taxes, utilities, overage rent or percent rent. Simon further

reserves the right to supplement this Limited Objection prior to any final determination by the

Bankruptcy Court regarding assumption of the Lease, including the amount and payment

required for purposes of cure under Section 365, because rent, attorneys’ fees and other charges

continue to accrue.

       12.     In addition to the foregoing, Simon further joins in the objections filed by

Debtors’ other landlords to the extent that such objections are not inconsistent with the relief

requested in this Limited Objection.

       Wherefore, Simon requests that the Debtors be required to cure all outstanding defaults

and that Simon be awarded its costs and reasonable attorneys’ fees incurred in connection with

this Limited Objection.

Date: September 27, 2019                      LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                              /s/ Susan E. Kaufman
                                              Susan E. Kaufman, (DSB# 3381)
                                              919 North Market Street, Suite 460
                                              Wilmington, DE 19801
                                              (302) 472-7420 / (302) 792-7420 Fax
                                              skaufman@skaufmanlaw.com

                                              -and-

                                              Ronald M. Tucker, Esq.
                                              225 West Washington Street
                                              Indianapolis, IN 46204
                                              (317) 263-2346 / (317) 263-7901 Fax
                                              rtucker@simon.com

                                              Attorneys for Simon Property Group, Inc.
